Citation Nr: 1038566	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-06 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease (DDD) L3-S1, claimed as low back pain.

2.  Entitlement to a compensable evaluation for right elbow 
tendinitis.

3.  Entitlement to a compensable evaluation for left elbow 
tendinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service from 
December 1953 to December 1973.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of September 2007 by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by painful 
decreased range of motion and tenderness.  There is no additional 
loss of range of motion on repetitive use.  

2.  The Veteran's low back disability is not manifested by 
ankylosis; forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour; or incapacitating 
episodes of intervertebral disc disease (IVDS) of any kind.

3.  The Veteran's bilateral elbow tendinitis is manifested by 
"minimal" tenderness and "minimal" pain on range of motion 
and/or repetitive testing.  There is no additional loss of range 
of motion noted on repetitive use.  
  
4.  The Veteran's bilateral elbow tendinitis is not manifested by 
degenerative arthritis, ankylosis of the elbow, limitation of 
flexion or extension of the forearm, flail joint of the elbow, 
joint fracture, impairments of the radius or ulna, non-union of 
the radius or ulna, or impairments of supination or pronation. 


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for degenerative disc 
disease L3-S1, claimed as low back pain, is not warranted for any 
period of time covered by the appeal.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5242, 5243 (2010).

2.  A compensable evaluation for right elbow tendinitis is not 
warranted for any period of time covered by the appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024 (2010).

3.  A compensable evaluation for left elbow tendinitis is not 
warranted for any period of time covered by the appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the condition of his service-connected 
low back disability as well as his bilateral elbow disability has 
worsened and that this decline warrants higher disability 
evaluations.

The Veteran was initially awarded service connection for low back 
pain and bilateral elbow tendinitis in a rating decision dated 
July 1974.  The RO evaluated the Veteran's low back disability as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (lumbosacral strain).  The RO also awarded separate 10 
percent evaluations for bilateral elbow tendinitis under 38 
C.F.R. § 4.71a, Diagnostic Code 5024 (tenosynovitis).  The 
effective date for these disability awards was January 1, 1974.  
Subsequent attempts to obtain higher disability evaluations were 
unsuccessful.  See rating decisions dated in March 1977, May 
1979, and June 1980. 

In a rating decision dated May 1982, the RO continued the 
Veteran's 10 percent evaluation for low back pain, but reduced 
the Veteran's disability award for bilateral elbow tendinitis to 
separate non-compensable rates, effective August 1, 1982.  The 
Veteran filed a notice of disagreement (NOD) with regard to the 
non-compensable evaluations assigned for his bilateral elbow 
tendinitis.  The RO issued a statement of the case (SOC) and the 
Veteran perfected an appeal to the Board on these issues.  The 
Board subsequently issued a decision in May 1983 in which it 
continued the Veteran's non-compensable evaluations for bilateral 
elbow tendinitis.  Later attempts to obtain higher disability 
ratings from the RO in June 1984 and February 1987 were likewise 
unsuccessful.   

The Veteran filed the current increased rating claims in March 
2007.  The RO continued the Veteran's 10 percent evaluation for a 
low back disability as well as the non-compensable evaluations 
for bilateral elbow tendinitis.  See September 2007 rating 
decision.  With regard to the Veteran's low back disability, the 
Board notes that the Veteran's claim was evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis of 
the spine), while his bilateral elbow tendinitis continued to be 
evaluated under Diagnostic Code 5024.  The Board finds that the 
RO properly evaluated the Veteran's low back disability under 
Diagnostic Code 5242, particularly where, as here, x-ray evidence 
of record showed diagnoses of DDD and degenerative joint disease 
(DJD).  Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred in or aggravated by military 
service and the residual conditions in civilian occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  
It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability and coordination of 
rating with impairment of function will be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

The present level of disability is of primary concern where, as 
here, an increase in an existing disability rating based on 
established entitlement to compensation is at issue.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).  Generally, 
"pyramiding," the evaluation of the same disability, or the 
same manifestation of a disability, under different diagnostic 
codes, is to be avoided.  38 C.F.R. § 4.14 (2010).  A single 
evaluation will be assigned under the diagnostic code, which 
reflects the predominant disability picture, with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.

The United States Court of Appeals for Veterans Claims (Court) 
has also emphasized that it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain on 
movements when assigning a disability rating.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an 
orthopedic disorder should reflect functional limitation due to 
pain which is supported by adequate pathology and evidenced by 
the visible behavior of the Veteran undertaking the motion.  
Weakness is also as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or the 
like.  See 38 C.F.R. § 4.40 (2010).  The factors of disability 
reside in reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and weight 
bearing are related considerations.  See 38 C.F.R. § 4.45 (2010).  
It is the intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59 (2010).

The Board must also consider the application of staged ratings in 
determining the present level of a disability for any increased 
evaluation claim.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, the assignment of staged ratings would 
be necessary where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal.  Based upon 
the guidance of the Court in Hart, the evidence does not show a 
variance in the signs and symptoms of the Veteran's service-
connected low back or bilateral elbow disability such that staged 
ratings are applicable in this case.


I.  Low Back Disability

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under the General Formula for Diseases and 
Injuries of the Spine (General Formula), unless the disability is 
rated under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (renumbered as Diagnostic Code 
5243) (Formula Based on Incapacitating Episodes).  See 68 Fed. 
Reg. 51454- 51456 (Aug. 27, 2003) (effective September 26, 2003). 

The amended regulations established new diagnostic codes for the 
various spine disabilities and are codified at 38 C.F.R. § 4.71a 
(2010).  Other than a disability involving IVDS, the different 
disabilities are evaluated under the same rating criteria.  The 
new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; Diagnostic 
Code 5237 Lumbosacral or cervical strain; 
Diagnostic Code 5238 Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative arthritis 
of the spine (see also diagnostic code 
5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the new General Rating Formula for Diseases and Injuries of 
the Spine, (For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  

A 10 percent evaluation is provided for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees, or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees, 
or muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of the height.  

A 20 percent evaluation is provided for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees, a combined range of motion of the thoracolumbar spine 
not greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent evaluation is 
assigned where there is evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a.

In addition, several notes outline additional guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but 
not limited to, bowel or bladder 
impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 
45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation.  The normal 
combined range of motion of the cervical 
spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component 
of spinal motion provided in this note are 
the maximum that can be used for 
calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner 
may state that because of age, body 
habitus, neurologic disease, or other 
factors not the result of disease or injury 
of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even 
though it does not conform to the normal 
range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that 
the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening 
of the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of 
the thoracolumbar and cervical spine 
segments, except when there is unfavorable 
ankylosis of both segments, which will be 
rated as a single disability. 

Under Diagnostic Code 5243, IVDS is evaluated either on the total 
duration of incapacitating episodes over the past 12 months or by 
using the General Formula, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. § 
4.25. 

A 10 percent evaluation requires IVDS with incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past 12 months.  A 20 percent 
evaluation requires IVDS with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. An evaluation of 40 percent requires 
IVDS with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  An evaluation of 60 percent requires IVDS with 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  In addition, several 
explanatory notes outline additional guidance for applying the 
IVDS regulations:

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in each 
spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.   

Plate V provides a pictorial of the normal range of motion for 
the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Plate V (2010).

The Veteran presented to the internal medicine clinic at Elgin 
Air Force Base (EAFB) in June 2006 and was given lumbar spine x-
rays after he reported subjective complaints of low back pain.  
These x-rays were interpreted to show evidence of severe 
degenerative disc disease, L3-S1.  

The Veteran submitted a statement in support of his claim dated 
May 2007.  In particular, the Veteran indicated that he had back 
pain with radiating pain down his left leg.  He obtained some 
relief from these symptoms by using Tylenol, Aspercream, and 
occasionally, codeine.  He also reported difficulty standing from 
a seated position, as well as difficulty walking.  See also, June 
2007 statement.

The Veteran was afforded a VA Compensation and Pension (C&P) 
spine examination in August 2007.  He provided a medical history 
significant for back problems since 1953 when he injured his back 
in service while lifting a sack of potatoes.  Since that time, 
the Veteran reported progressively worsening recurrent back 
problems with localized pain over the lower lumbar region on a 
daily basis.  The Veteran also reported intermittent sharp, 
aching pain throughout the day which he rated as a "2-8" on a 
scale of one to ten (with ten being the most severe).  The pain 
also woke the Veteran at night.

The Veteran's pain resulted in difficulty with prolonged sitting 
and driving.  He also reported daily flare-ups which were 
exacerbated by activity or prolonged sitting.  The Veteran 
indicated that he experienced radiating left leg pain with 
weakness and some numbness.  He denied any right leg pain or 
weakness, bowel or bladder dysfunction, or use of any assistive 
devices.  He also denied any prescribed bedrest or incapacitating 
episodes during the last 12 months.  The Veteran was able to 
perform activities of daily living (ADLs) independently.  The 
Veteran obtained some relief from his symptoms with Tylenol (with 
codeine).  The Veteran retired in 1980.

A physical examination found the Veteran to be alert, 
cooperative, and in no acute distress.  He was fully ambulatory 
with a normal gait.  An examination of the thoracolumbar spine 
showed no scoliosis, kyphosis, atrophy, hypertrophy, or obvious 
deformity.  There was also no evidence of swelling, but the 
examiner observed evidence of minimal tenderness over the lumbar 
spinous process.  Range of motion testing on forward flexion, 
extension, left and right lateral flexion, and left and right 
lateral rotation was noted to be normal without any evidence of 
pain.  Repetitive motion testing showed no evidence of pain, 
fatigue, weakness, lack of endurance, or any change in range of 
motion.  The examiner was unable to estimate additional loss of 
range of motion on flare-ups without resorting to mere 
speculation.  A neurological examination performed at that time 
was also normal.  X-rays of the lumbar spine were interpreted to 
show degenerative changes in the L3-S1 discs.  The impression was 
lumbar spine degenerative disc disease L3-S1 without objective 
findings of radiculopathy.

In the October 2007 notice of disagreement (NOD), the Veteran 
reported progressively worsening low back and leg pain, 
particularly when sitting, standing, walking, riding in cars, or 
laying in bed.  

The Veteran was also afforded a VA C&P joints examination in 
April 2009.  He provided a medical history significant for back 
problems since 1954 when he injured his back in service while 
lifting a sack of potatoes.  Since that time, the Veteran 
reported progressively worsening recurrent back problems with 
loss of range of motion, stiffness, pain, and weakness.  The 
Veteran also reported daily back soreness with radiation to the 
left leg which he rated as a "3-4" on a scale of one to ten 
(with ten being the most severe).  Increased activity resulted in 
pain which the Veteran described as "8-9."  He also had 
difficulty with prolonged driving, standing, and sitting.  The 
Veteran obtained some relief from his symptoms with Tylenol, 
codeine, heat, cold, or rest.  He denied any bowel or bladder 
incontinence or any incapacitating episodes in the last 12 
months.  He was able to independently perform ADLs.  The Veteran 
retired in 1980.  

With regard to his claimed neuropathic symptoms, the Veteran 
reported intermittent, daily radiating pain in the left leg which 
he rated as a "3-4."  The Veteran also reported some associated 
weakness and fatigue in the left leg, along with flare-ups.  
These flare-ups, according to the Veteran, were precipitated by 
movement, standing, or prolonged sitting.  The Veteran obtained 
some relief from these symptoms with Tylenol and codeine.  He 
also reported decreased range of motion and decreased levels of 
activity as a result of these symptoms.     

A physical examination found the Veteran to be alert, 
cooperative, and in no acute distress.  He was fully ambulatory 
with a normal gait.  An examination of the thoracolumbar spine 
showed no atrophy, hypertrophy, effusion, instability, edema, 
erythema, scoliosis, kyphosis, or gross deformity.  The examiner 
found evidence of tenderness and pain on range of motion testing.  
Forward flexion was to 90 degrees, while extension and lateral 
flexion was to 25 degrees bilaterally.  Lateral rotation 
bilaterally was to 45 degrees.  The examiner noted no evidence of 
discomfort or difficulty with range of motion testing.  Straight 
leg testing was negative and repetitive range of motion testing 
resulted in no increase of pain, fatigue, weakness, lack of 
endurance, or incoordination.  The examiner was unable to 
estimate additional loss of range of motion on flare-ups without 
resorting to mere speculation.  A neurological examination 
performed at that time was also normal.  X-rays of the 
lumbosacral spine showed multi-level degenerative disc disease 
similar to that which was shown in August 2007.  The impression 
was lumbar spine degenerative disc disease with some degenerative 
joint disease (DJD) without radiculopathy.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an evaluation in excess 
of 10 percent for a low back disability for any period of time 
covered by the appeal.  As noted above, a 20 percent evaluation 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, a 
combined range of motion of the thoracolumbar spine of not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 
38 C.F.R. § 4.71a.

The Veteran's range of motion testing on forward flexion was to 
90 degrees during examinations in August 2007 and April 2009.  
Although evidence of pain was found on range of motion testing in 
April 2009, these measurements (even taking into account the 
pain) are greater than 60 degrees, and there was no additional 
range of motion lost due to factors such as pain or weakness, a 
disability evaluation of 20 percent is not warranted based on 
that portion of the rating criteria.  In addition, the examiner 
reported that additional limitation of motion on flare-ups could 
not be determined without resorting to speculation.  
     
The combined range of motion of the thoracolumbar spine is the 
sum of the measurements for forward flexion (90 degrees), 
extension (30 degrees), right and left lateral flexion (30 
degrees each), and right and left rotation (30 degrees each).  
See 38 C.F.R. § 4.71a, Note 2.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  Id.  The 
Veteran's combined range of motion in August 2007 and April 2009 
was greater than 120 degrees, thus, a disability evaluation of 20 
percent is not warranted based on that portion of the rating 
criteria.

Similarly, there is no evidence of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis for any period of time covered by the appeal.  The 
Veteran was noted to have normal gait in August 2007 and April 
2009 and likewise, there was no evidence of muscle spasm or 
guarding, scoliosis, or kyphosis at any time during the pendency 
of the appeal.  Thus, a disability evaluation of 20 percent is 
not warranted based on that portion of the rating criteria.  

There is also no evidence of record showing ankylosis or forward 
flexion of the thoracolumbar spine to 30 degrees or less to 
justify a disability evaluation in excess of 10 percent for any 
period of time covered by the appeal under the General Formula.

The Board has also considered whether the criteria set forth in 
Diagnostic Code 5243 for IVDS are applicable in this case.  In 
light of the Veteran's DDD, the Board finds that it is.  However, 
the rating formula for IVDS makes clear that incapacitating 
episodes of a varying number of weeks during the past 12 months 
are required.  In this case, the Board finds that the Veteran is 
not entitled to an evaluation in excess of 10 percent under the 
rating formula for IVDS because he specifically denied having any 
incapacitating episodes in the past 12 months.  See August 2007 
and April 2009 VA examination reports.

The Board has also considered whether separate ratings are 
warranted for any neurological abnormalities associated with the 
Veteran's service-connected back disability, including but not 
limited to bowel or bladder impairment.  The Veteran repeatedly 
denied having any bowel or bladder abnormalities, but he self-
reported symptoms of numbness and radiating pain in the left leg.  

The Court has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313 
(Fed. Cir. 2009).  Here, the Veteran is capable of reporting 
symptoms of radiating pain or numbness, but to date, the Board 
notes that there has been no diagnosis of or treatment for these 
claimed conditions.  The Board also finds that the Veteran as a 
lay person is not competent to diagnose a neurological 
abnormality.  However, even if he was found competent to do so, 
the Board finds that the medical evidence outweighs the Veteran's 
assertions.  Neurological evaluations performed in August 2007 
and April 2009 resulted in a determination that the Veteran did 
not have radiculopathy.  These determinations which were based on 
physical examination of the Veteran by a medical professional are 
entitled to greater weight than lay statements to the effect that 
the Veteran does have a neurological problem.  As such, the Board 
finds that the Veteran is not entitled to a separate evaluation 
for a claimed neurological abnormality.  

The Board has also considered whether there is additional 
functional loss due to flare-ups, fatigability, incoordination, 
and pain on movement.  See DeLuca, 8 Vet. App. at 206-7.  The 
Board acknowledges that the Veteran's service-connected low back 
disability is manifested by objective medical evidence of painful 
limitation of motion and tenderness, as well as subjective 
complaints of decreased range of motion, stiffness, pain, 
weakness, and flare-ups.  However, VA examinations conducted in 
August 2007 and April 2009 found no evidence of any change in 
motion, and no evidence of an increase in pain, fatigue, 
weakness, lack of endurance, or incoordination with repetitive 
movement.  The Board has considered the Veteran's lay statements 
concerning pain, to include reports of increasing pain on flare-
ups, however, the VA examinations did not show there was any 
additional decrease in motion or other increase in disability due 
to pain or any other limitation.  In addition, the examiner was 
unable to determine whether there was any additional limitation 
on flare-ups without resorting to speculation.  The Board finds 
that the medical evidence is more probative as to the severity of 
the condition as physical examinations were conducted and the 
examiner assessed whether there was additional limitation due to 
the factors enunciated in Deluca.  Therefore, the Board concludes 
that the evidence of record does not support a rating in excess 
of the currently assigned 10 percent evaluation.  See DeLuca, 8 
Vet. App. at 206-7.  In sum, the Board finds that the currently 
assigned 10 percent rating is proper and the Veteran, 
regrettably, is not entitled to an evaluation in excess of 10 
percent for a low back disability for any period covered by the 
appeal.

II.  Bilateral Elbows

A notation to Diagnostic Code 5024 notes that the disability is 
to be rated on limitation of motion of the affected parts and 
evaluated analogously to degenerative arthritis (Diagnostic Code 
5003).  According to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  When 
however, the limitation of motion of the specific joint or joints 
involved is non-compensable under the appropriate diagnostic 
codes, a 10 percent rating is for application for each major 
joint or group of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

In the absence of limitation of motion, a 10 percent evaluation 
is assigned for degenerative arthritis with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation, the highest schedular 
rating available, is assigned for degenerative arthritis with x-
ray evidence of involvement of two or more major joints or two 
more minor joint groups with occasional incapacitating 
exacerbations.  See Diagnostic Code 5003. 
Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide 
that painful motion due to degenerative arthritis, which is 
established by x-ray, is deemed to be limitation of motion and 
warrants the minimum compensable rating for the joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).

In September 2004, a physician at EAFB submitted a statement on 
the Veteran's behalf in which he described the nature and 
severity of the Veteran's bilateral elbow disability.  In 
particular, the physician stated:

[The Veteran] has chronic bilateral elbow 
tendinitis, first diagnosed in 1968.  The 
severity of his pain has been on occasion 
is 'incapacitating.'  He has been involved 
with physical therapy, outpatient 
Orthopedics, and incorporates Elbow braces 
for support.  Pain medications and steroid 
injections have also been utilized With 
minimal success.  It is my opinion that 
the prognosis regarding this clinical 
ailment is marginal.  The relative 
immobility of his arms impacts on his 
quality of life.  

The Veteran submitted a statement in October 2004 in which he 
indicated that his bilateral elbow disability resulted in chronic 
pain.  According to the Veteran, he was no longer able to do 
house chores or participate in outdoor activities.  He also 
reported difficulty driving a car.

In May 2007, the Veteran submitted a statement in support of the 
current claims in which he indicated that his elbows hurt or were 
painful.  He used Tylenol, hot water soaks, braces, and 
Aspercream.  He gave up fishing and no longer lifted heavy items.  
See also, June 2007 statement.

The Veteran was afforded a VA C&P elbows examination in June 
2007.  He reported progressively worsening bilateral elbow pain 
since 1965.  He described the pain as a daily, dull, aching pain 
which was occasionally sharp.  He rated the pain as a "4" on a 
scale of one to ten (with ten being the most severe).  The 
Veteran also experienced daily flare-ups which he rated as a 
"6."  These flare-ups, according to the Veteran, lasted 
"several minutes."  He denied any stiffness, swelling, 
locking, instability, subluxation, or dislocation.  The Veteran 
used bilateral elbow braces, Tylenol, heat, and/or Aspercream on 
the affected areas.  

A physical examination found the Veteran to be alert, 
cooperative, and in no acute distress.  The Veteran was noted to 
be right-handed.  No evidence of atrophy or hypertrophy was 
found.  With regard to the right elbow, the examiner noted 
evidence of mild palpable tenderness over the antecubital fossa.  
The examiner noted that the Veteran had "full" flexion and 
extension (0 to 145 degrees) as well as "normal" pronation (0 
to 80 degrees) and supination (zero to 85 degrees) on range of 
motion testing without evidence of pain.  No obvious joint 
deformity was found.

With regard to the left elbow, the examiner found evidence of 
tenderness over the antecubital fossa.  The examiner noted that 
the Veteran had "full" flexion and extension as well as 
"normal" pronation and supination on range of motion testing 
without evidence of pain.  No swelling or gross deformity was 
found.  Repetitive range of motion testing did not elicit pain, 
fatigue, weakness, lack of endurance or a change in the range of 
motion in either elbow.  A neurological evaluation of the upper 
extremities as well as an examination of the hands and wrists 
was normal.  Bilateral elbow x-rays were described as 
"unremarkable."  The impression was right and left elbow 
tendinitis without physical findings, without residuals.

In the October 2007 NOD, the Veteran stated that he had 
difficulty moving his arms to be able to shower.  He also 
reported daily dull pain in the elbows bilaterally and stated 
that he recently had to hire someone to perform his house 
chores, car maintenance, and yardwork.  The Veteran also stated 
that he had to give up fishing.

The Veteran was also afforded a VA C&P joints examination in 
April 2009.  He reported progressively worsening recurrent 
bilateral elbow pain (both through the joint and along the 
lateral aspect of the joint) since 1965.  The Veteran described 
his daily elbow pain as an "aching" and rated his pain as a 
"2-3" on a scale of one to ten (with ten being the most 
severe).  Flare-ups increased his pain to a "7-9."  He also 
reported occasional swelling and stiffness, but denied any loss 
of range of motion or surgery.  The Veteran was noted to wear an 
"elbow band" or sling occasionally and he took Tylenol with 
codeine.  He was able to independently perform ADLs.  The Veteran 
retired in 1980.  

A physical examination found the Veteran to be right-handed.  No 
evidence of atrophy or hypertrophy was found.  The right elbow 
showed evidence of minimal tenderness over the radial head and 
along the medial aspect of the joint space.  No gross deformity 
or swelling was found.  The examiner noted that the Veteran had 
minimal pain on motion and that he had "full" flexion and 
extension as well as normal forearm pronation and supination.  
Repetitive motion testing resulted in "minimal" pain, but no 
evidence of fatigue, weakness, lack of endurance, or 
incoordination was found.

With regard to the left elbow, there was minimal tenderness on 
palpation through the joint space.  No gross deformity or 
swelling was found.  The examiner noted that the Veteran had 
"full" flexion and extension as well as normal forearm 
pronation and supination.  Pain elicited during range of motion 
testing was found to be "minimal."  Repetitive motion testing 
resulted in "minimal" pain, but no evidence of fatigue, 
weakness, lack of endurance, or incoordination was found.  The 
examiner was unable to estimate additional loss of range of 
motion during flare-ups without resorting to mere speculation.  
A neurological examination performed at that time was likewise 
normal.  X-rays of the bilateral elbows were negative.  The 
impression was bilateral elbow tendinitis, resolved without 
objective residuals.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for either elbow for any period of time covered by 
the appeal under Diagnostic Code 5024.  Diagnostic Code 5024 
makes clear that tenosynovitis is evaluated based on limitation 
of motion.  In the absence of limitation of motion, a 10 percent 
evaluation is assigned for degenerative arthritis with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  See Diagnostic Codes 5003, 5024.

In this regard, the evidence of record does not show x-ray 
evidence of arthritis but does show that the Veteran's bilateral 
elbow disability is manifested by objective evidence of 
"minimal" tenderness and "minimal" pain on range of motion 
and/or repetitive testing.  See June 2007 and April 2009 VA 
examination reports.  However, range of motion testing of the 
bilateral elbows performed during VA examinations in June 2007 
and April 2009 was normal.  In fact, the June 2007 examiner 
specifically found no physical residuals with regard to the 
Veteran's bilateral elbow disability, and the April 2009 
examiner also described the bilateral elbow disability as 
"resolved without objective residuals."

The Board is aware that a physician at EAFB described the 
Veteran's bilateral elbow pain as "incapacitating" at times.  
It is, however, unclear from the physician's statement whether 
this description of the Veteran's pain is based on the 
physician's opinion or on a medical history provided to the 
physician by the Veteran.  In either case, the Board finds that 
this opinion dating from 2004 is entitled to limited probative 
weight, particularly where, as here, the description of the 
Veteran's bilateral elbow pain as occasionally 
"incapacitating" is inconsistent with and outweighed by the 
other objective evidence of record described immediately above.  
As such, the Board finds that a compensable evaluation is not 
warranted in this case for either elbow under Diagnostic Codes 
5003 and 5024 because (1) the Veteran has normal range of motion 
of the elbows bilaterally; and (2) there is no x-ray evidence of 
degenerative arthritis of the elbows.

The Board has also considered whether there is additional 
functional loss due to flare-ups, fatigability, incoordination, 
and pain on movement.  See DeLuca, 8 Vet. App. at 206-7.  The 
Board acknowledges that the Veteran's service-connected bilateral 
elbow disability is manifested by objective medical evidence of 
"minimal" tenderness and "minimal" pain on range of motion 
and/or repetitive testing, as well as subjective complaints of 
occasional swelling and flare-ups.  While the April 2009 VA 
examiner found evidence of pain with repetitive motion testing, 
there was no evidence of additional loss of range of motion due 
to pain nor was there evidence of fatigue, weakness, lack of 
endurance, or incoordination with repetitive movement.  
Accordingly, the Board finds that the medical evidence generated 
during the pendency of the current claim outweighs the Veteran's 
assertions that he is entitled to a higher rating.  Specifically, 
physical examinations of the Veteran did not result in findings 
that would warrant a compensable evaluation.  Thus, the Board 
concludes that the evidence of record does not support a rating 
in excess of the currently assigned non-compensable evaluations.  
See DeLuca, 8 Vet. App. at 206-7.  

The Board has also considered the applicability of other 
diagnostic codes contained in the Rating Schedule.  In 
particular, the Rating Schedule allows for compensable ratings 
for elbow ankylosis (Diagnostic Code 5205), limitation of flexion 
and extension of the forearm (Diagnostic Codes 5206, 5207, and 
5208), impairments of the radius and ulna (Diagnostic Codes 5210, 
5211, and 5212), and impairments of supination and pronation 
(Diagnostic Code 5213).  However, none of these code provisions 
are applicable in this case because the evidence does not show 
limitation of motion, ankylosis, or nonunion/malunion of the 
radius or ulna.  

Accordingly, the Board finds that the currently assigned non-
compensable ratings under Diagnostic Codes 5003 and 5024 are 
proper and the Veteran, regrettably, is not entitled to 
compensable evaluations for either elbow for any period covered 
by the appeal.

The Board further finds that there is no evidence that the 
manifestations of the Veteran's service-connected low back 
disability and/or bilateral elbow disability are unusual or 
exceptional to demonstrate that the rating schedule is inadequate 
for determining the proper level of disability.  Furthermore, as 
there is no indication in the record as to why the Veteran's case 
is not appropriately rated under the schedular criteria, 
extraschedular consideration is not warranted in this case, 
particularly where, as here, the signs and symptoms of the 
Veteran's service-connected low back disability and/or bilateral 
elbow disability are addressed by the relevant criteria as 
discussed above.  

In this regard, it is pointed out that the assignment of a 10 
percent schedular disability rating for a low back disability as 
well as separate non-compensable schedular disability ratings for 
a bilateral elbow disability shows that the Veteran has 
commensurate industrial impairment.  See also, 38 C.F.R. § 4.1 
(2009) (noting that the percentage ratings represent as far as 
can be practically determined the average impairment in earning 
capacity resulting from service-related diseases and injuries and 
their residual conditions in civilian occupations).  Moreover, 
the Board finds that the Veteran's subjective complaints are 
contemplated in the currently assigned disability ratings.

There is also no evidence of marked interference with occupation 
or frequent periods of hospitalization related to the Veteran's 
service-connected low back disability and/or bilateral elbow 
disability.  In fact, it is noted that the Veteran has 
specifically denied having surgery and has been retired since 
1980.  In addition, there was no evidence that the Veteran had to 
quit his job at any time because of his service-connected low 
back and/or bilateral elbow disabilities.  On the contrary, 
documents associated with the Veteran's 1980 retirement 
identified toxic mucositis, a non-service-connected respiratory 
condition, as the reason for his retirement from the civil 
service.  Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 111, 
115-16 (2008); see also, Bagwell v. Brown, 9 Vet. App. 237 
(1996). 

Finally, where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of 
a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In this case, the Veteran retired in 1980 for 
nonservice-connected reasons and has not alleged that he was 
unemployable during the course of the appeal due to these 
service-connected disabilities.  Moreover, there is no evidence 
of unemployability, accordingly, TDIU is not raised by the 
record.

The Board has applied the benefit-of-the-doubt doctrine in 
reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).
 
Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

On March 3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between a veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

In May 2007, prior to the initial decision on the claims by the 
AOJ, the Veteran was instructed to submit evidence showing that 
his service-connected low back disability and bilateral elbow 
disability increased in severity.  For example, the Veteran was 
encouraged to submit a statement from a doctor that contained 
physical and clinical findings, results of laboratory tests or x-
rays, statements from other individuals who were able to describe 
from personal knowledge and observations the way in which the 
Veteran's disability became worse, and VA or private treatment 
records which documented ongoing treatment for his disability.  

The RO also provided the Veteran with additional notice at that 
time of the information and evidence needed to establish a 
disability rating and effective date for the disabilities on 
appeal pursuant to the Court's decision in Dingess.  For 
instance, the Veteran was informed to submit evidence showing the 
nature and severity of his condition, the severity and duration 
of the symptoms, and the impact of the condition and/or symptoms 
of the Veteran's employment.  Specifically, the Veteran was 
encouraged to submit information showing ongoing VA treatment, 
recent Social Security Administration decisions, statements from 
employers about job performance, lost time, or other evidence 
showing how the disability affected his ability to work.  The 
Veteran was also notified that he could submit lay statements 
from individuals who witnessed how the disability affected him.  
The Veteran was further notified to provide any information or 
evidence not previously of record that pertained to the Veteran's 
level of disability or when it began.  Accordingly, the notice 
requirements of the VCAA have been satisfied.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issues has been obtained.  The 
Veteran's service treatment and post-service treatment records 
have been obtained.  The Veteran was also afforded multiple VA 
examinations in connection with the current claims.  

The Board is aware that the Veteran's representative argued in 
November 2008 that the VA examinations conducted in June and 
August 2007 were inadequate because the examiner failed to review 
the Veteran's claims file before rendering an opinion.  
The Board concedes that the June and August 2007 VA examinations, 
as well as the April 2009 VA examination, were done without the 
benefit of a claims file review.  According to Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994), the examiner "must consider the 
records of prior examinations and treatment in order to assure a 
fully informed examination."  

However, an examiner's failure to review a claims file does not 
automatically render an examination inadequate for evaluation 
purposes.  See Snuffer v. Gober, 10 Vet. App. 400, 404 (1997) 
(holding that the Board did not err in relying on a medical 
examination in which the examiner did not review the appellant's 
claim file where "[a] review of the appellant's claims file . . 
. would not have changed the objective findings made").  

Contrary to the representative's argument, an examiner's failure 
to review the claims file does not make an examination per se 
inadequate for evaluation purposes.  See Snuffer, 10 Vet. App. at 
404.  While the June and August 2007 VA examiners failed to 
review the Veteran's claims file, the examiners reviewed and 
cited to the x-rays from June 2006 before providing an opinion 
about the severity of the Veteran's service-connected low back 
and bilateral elbow disabilities.  

Similarly, the April 2009 VA examiner failed to review the claims 
file, but nevertheless reviewed and cited to the x-rays from the 
2007 VA examinations before providing an opinion about the 
severity of the Veteran's service-connected low back and 
bilateral elbow disabilities.  In view of the foregoing, these 
examiners did, in fact, review some records before rendering an 
opinion.

Following a review of the 2007 x-rays, the April 2009 examiner 
found essentially no change in the Veteran's service-connected 
low back and/or bilateral elbow disabilities.  Moreover, each of 
the VA examiners interviewed the Veteran and took a medical 
history from him.  This history included a discussion of the 
nature and severity of the service-connected low back disability 
and bilateral elbow disability since service.  The Veteran also 
provided pertinent discussion about the ways in which his 
service-connected low back and/or bilateral elbow disabilities 
allegedly worsened over time.  Therefore, the VA examiners took 
into consideration this medical history when offering the 
information concerning the severity of the disabilities and 
thorough physical examinations were provided as well.  

As such, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  
Notably, the competent medical evidence of record shows that the 
nature and severity of the service-connected low back and 
bilateral elbow disabilities remained essentially unchanged 
during the appeal period and a review of the claims file, 
contrary to the representative's assertions, would not have 
changed the objective findings made by VA examiners.  See 
Snuffer, 10 Vet. App. 404.  Accordingly, the Board finds that VA 
has complied, to the extent required, with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).

	(CONTINUED ON NEXT PAGE)




ORDER

An evaluation in excess of 10 percent for degenerative disc 
disease L3-S1, claimed as low back pain, is denied.

A compensable evaluation for right elbow tendinitis is denied.

A compensable evaluation for left elbow tendinitis is denied.  



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


